 15310 NLRB No. 5LAIDLAW TRANSIT1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3In agreeing with the judge's recommendation to set aside theelection in Case 14±RC±11003, we do not rely on Terminal Manager
Meixner's unlawful interrogation of employee Shields. Shields was
discharged for cause before the election, and therefore this interroga-
tionÐwhich was directed only to Shields and which was not shown
to have been disseminated to the other employeesÐcould not have
affected the election result. Further, we find it unnecessary to pass
on the judge's finding that Division Manager Hughes also unlaw-
fully interrogated Shields about his union sentiments.In affirming the judge's finding that Manager Wenzara unlawfullythreatened employee Dixon with reprisals in violation of Sec.
8(a)(1), we view Wenzara's remark to Dixon that they were no
longer friends, but ``only boss and employee,'' in conjunction with
Wenzara's statement to Dixon that she would ``kick his ass.'' We
do not consider the ``kick his ass'' statement to be a threat of phys-
ical harm. Instead, the two remarks taken together conveyed the
message that Wenzara would use her authority to change Dixon'semployment conditions for the worse because of his union activities.The judge found, inter alia, that the Respondent violated Sec.8(a)(1) by barring employees from distributing union literature on
the Respondent's property, and that this conduct also interfered with
the election, as he viewed Petitioner's Objection 5 to have alleged.
In affirming these findings, we note that Objection 5 alleges that the
Respondent during the same incident threatened employees with ar-
rest in order to prevent the distribution of union literature on its
premises, but that the judge did not specifically find that the Re-
spondent threatened the prounion employees with arrest. Neverthe-
less, we find that the Respondent's unlawful barring of access to em-
ployees with union literature is sufficiently related to the conduct al-
leged in Objection 5 to warrant the judge's recommendation that Ob-
jection 5 be sustained.4The judge inadvertently failed to direct a second election in hisrecommended Order. In addition, in par. 1(a) of the recommended
Order, substitute the word ``preventing'' for ``presenting.''1All dates herein are in 1991 unless otherwise specified.Laidlaw Transit and Miscellaneous Drivers, Help-ers, Healthcare and Public Employees Local
Union No. 610, affiliated with International
Brotherhood of Teamsters, AFL±CIO.1Cases14±CA±21412 and 14±RC±11003January 6, 1993DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 31, 1992, Administrative Law JudgeGeorge F. McInerny issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order asmodified.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Laidlaw Transit, Inc., St. Louis, Missouri, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.Insert the following after paragraph 2(c).
``ITISFURTHERORDERED
that the election held inCase 14±RC±11003 be set aside, and that case is re-
manded to the Regional Director for Region 14 to con-
duct a new election whenever he deems appropriate.''[Direction of Second Election omitted from publica-tion.]Caryn Fine, Esq., for the General Counsel.Julius M. Steiner, Esq. and Jacqueline T. Shulman, Esq.(Spector, Cohen, Gadon & Rosen), of Philadelphia, Penn-sylvania, for the Respondent.George O. Suggs, Esq. (William, Suggs & Watkins), of SaintLouis, Missouri, for the Charging Union.DECISION AND REPORT ON OBJECTIONSGEORGEF. MCINERNY, Administrative Law Judge. OnNovember 14, 1990, Miscellaneous Drivers, Helpers,
Healthcare and Public Employees Local Union No. 610,
International Brotherhood of Teamsters, AFL±CIO (the
Union), filed a petition with Region 14 of the National Labor
Relations Board (Regional Office or the Board), in Case 14±
RC±11003 asking for an election among certain drivers em-
ployed by Laidlaw Transit, Inc. (the Company or Respond-
ent).Pursuant to a Stipulated Election Agreement, an electionwas conducted under the auspices of the Regional Office on
May 10, 1991,1at which the Union received 81 votes and126 people voted against the Union.The Union filed objections to conduct by the Company al-leged to have affected the outcome of the election, on May
17, and on that same day filed charges in Case 14±CA±
21412, alleging that certain conduct by the Company violated
Section 8(a)(1) of the National Labor Relations Act (the
Act). A complaint alleging certain violations of the Act
issued on June 27. The Respondent filed a timely answer on
July 8, denying the commission of any unfair labor practices.On June 28, the Regional Director for Region 14 issueda report on objections in which he concluded that certain of
the objections filed by the Union raised substantial and mate-
rial issues of fact which could best be resolved by a hearing.
The Regional Director ordered further that a hearing be held
on those issues, and that Case 14±RC±11003 be consolidated
with Case 14±CA±21412. 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Hughes was identified in the complaint as division manager incharge of both terminals.3Meixner was named in the complaint as terminal manager.4A footnote in Respondent's brief informs us that Hughes was nolonger an employee of the Company at the time of the hearing.There was no evidence or claim that he was ill, or missing, or other-wise unavailable to testify here, or that any effort had been made
to find him and bring him in as a witness. I do not draw any infer-
ences from this as to how Hughes would have testified if he had
been subpoenaed, or otherwise brought in to the hearing, but the fact
remains that Shields' testimony on this incident is undenied.Pursuant to these orders, a hearing was held before me atSt. Louis, Missouri, on August 13, at which all parties were
represented by counsel, and had the opportunity to present
testimony and documentary evidence, to examine and cross-
examine witnesses, to make motions, and to argue orally.
Following the hearing, briefs were filed by the General
Counsel and the Respondent, which briefs have been care-
fully considered.Based on the entire record, including my observations ofthe witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONA. The CompanyThe Company is a corporation organized and existingunder the laws of the State of Delaware. It maintains termi-
nals at 2210 South Seventh Street, and 375 East Carrie Ave-
nue, St. Louis, Missouri, where it is engaged in the business
of providing schoolbus services. During the 12-month period
ending May 30, 1991, the Company bought and received at
its St. Louis terminal goods and materials valued at over
$50,000 directly from points outside the State of Missouri,
and, in that same period, derived gross revenues from its
schoolbus operations at these terminals of over $250,000.
The complaint alleges, the answer admits, and I find that the
Company is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.B. The UnionThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Shields' IncidentsKenneth Wayne Shields worked as a busdriver for theCompany at its Seventh Street terminal from August 1990
until May 2, 1991. Shields testified that while he worked out
of the Seventh Street terminal Mike Hughes was one of the
``head supervisors''2and Donna Meixner was the ``head ter-minal supervisor.''3Shields stated that the union organizingcampaign began in October 1990, but that he took no part
in the campaign, nor did he wear any buttons, pins, or other
union insignia during the campaign.In December 1990, Shields testified that he went to MikeHughes' office at the Seventh Street terminal to talk about
a problem he (and other drivers, apparently) was having with
a dispatcher named Brad (Bradley Hudson) on the time that
drivers returned to the terminal. After they had discussed
this, Hughes asked Shields how he felt about a union coming
in. Shields replied that ``something needed to be done about
Brad.'' Hughes then said to Shields ``just vote no.'' Hughes
did not testify at this hearing.4Shields impressed me as a truthful and candid witness. Hedid not participate in any activities on behalf of the Union,
and there is no evidence that the Company considered him
to be a union supporter. I have no reason to doubt Shields'
version of his conversation with Hughes, and I find that that
conversation constituted an unlawful interrogation in viola-
tion of Section 8(a)(1) of the Act; Hanes Hosiery, 219NLRB 338 (1975).Shields also testified about two conversations with Ter-minal Manager Donna Meixner. These occurred on Decem-
ber 21, 1990, and January 4, 1991. These conversations took
place during disciplinary interviews. Shields was accused by
the Company of not showing up for his assigned route, and
not calling in at or before a designated time so that the Com-
pany could assign a replacement. He was given what are re-
ferred to as ``no-call no-show'' letters on these two occa-
sions.At that meeting, as Donna Meixner explained, she wouldtry to have a witness or witnesses present when she spoke
to the offending employee and gave her or him the no-call,
no-show letters. At the December and January meetings Pam
Wenzara, safety, training and personnel (STP) supervisor for
the St. Louis terminals, was present. Brad Hudson also sat
in for portions of the meetings.In both of these meetings, Meixner discussed the viola-tions of company rules and handed Shields the no-call, no-
show letters. She then asked him how he felt about the
Union, and advised him to ``vote no.''At another meeting, on May 2, 1991, Shields was calledin to receive a final no-call, no-show letter and was dis-
charged. Meixner gave Shields the letter and told him that
he was fired because this was the fourth time he had not
called and had not shown up for his scheduled run. Accord-
ing to Shields, Pam Wenzara was present. After telling
Shields he was being discharged, Shields quoted her as tell-
ing him that she didn't ``have to worry about you voting be-
cause you're being terminated.''Meixner denied ever having mentioned the Union, or``vote no,'' in these meetings. Her denials seemed candid
enough, but I am concerned by the fact that Brad Hudson,
who testified that he participated in only 6 or 7 minutes of
the December meeting, and the whole January meeting, was
not asked any questions about the May 2 meeting even
though Respondent presented him as its witness, and even
though Meixner testified that he was at that meeting. More-
over, Pam Wenzara, who was admitted by Respondent to be
a supervisor within the meaning of the Act, was no longer
an employee of Respondent at the time of the hearing. As
in the case of Hughes, there was no evidence nor any rep-
resentation that Respondent had made any efforts to bring
her in to testify here. I understand from my own experience
that it is sometimes inadvisable to present a witness, not be-
cause that witness would tell a story adverse to the interests
of the client, but for a number of different and legitimate
reasons. I am, therefore, loath to draw the adverse inferences
sought by the General Counsel here. 17LAIDLAW TRANSIT5See, e.g., Antenna Department West, 266 NLRB 909, 912 (1983).6The General Counsel moved to amend the transcript to eliminatethe word ``not'' on p. 54 L. 23. That motion is allowed.7If a driver did not show up in time for the run, that run wastaken over by a standby driver, a number of whom are at the ter-
minal waiting for such an eventuality.8Or whether the practice was confined only to the Carrie Avenueterminal. Tommie Smith, who worked out of Seventh Street, did not
know about a grace period.9Despite the fact that buttons were mentioned in the complaint,there were no buttons in evidence here.But, where one witness to a critical event is not askedabout that event, and another witness is not presented at all,
with no reasonable explanation, I find a lack of corroboration
which reflects unfavorably on the credibility of Meixner.5I,therefore, find that Meixner's questioning of Shields, in the
context of a disciplinary hearing, about his feelings toward
the Union, and, in that same context, advising him to vote
no, violated Section 8(a)(1) of the Act. Sealectro Corp., 280NLRB 151 (1986).B. The Dixon IncidentGilbert Dixon had been employed by Respondent fromAugust 24, 1990, up to at least the time of this hearing, as
a busdriver at the Carrie Avenue terminal. Dixon was inter-
ested in the organizing campaign by the Union, and he had
passed out authorization cards, while off duty at the terminal.
He was named as a member of the Union's organizing com-
mittee in a letter dated April 18, 1991, from the Union to
Division Manager Mike Hughes. Dixon stated that a copy of
this letter was posted on the bulletin board at the terminal.Dixon had driven a schoolbus for another employer beforecoming to work for Laidlaw. While at the other employer's
location, he had known and become friendly with Pam
Wenzara. In late March or early April 1991, Wenzara came
up to him at the Carrie Avenue terminal and berated him an-
grily for starting the Union, told him she was taking the mat-
ter seriously, reminded him that she had hired him after he
had been convicted for drunk driving, and threatened to
``kick his ass.'' She concluded by telling Dixon that they
were no longer friends, but ``only boss and employee.''6Dixon impressed me as a credible witness. Wenzara didnot testify, and I believe Dixon's story. I find that Wenzara's
threats of reprisal against Dixon violated Section 8(a)(1) of
the Act; Hunter Douglas, Inc., 277 NLRB 1179 (1985).C. The Grace Period IncidentThe Company had a policy which required drivers to re-port in 10 minutes before their runs were to leave. The 10
minutes were provided so that the drivers could give their
busses a road check to make sure there would be no prob-
lems on their trips. In practice, however, drivers could do the
road checks in 5 minutes or so.7Several employees, Gilbert Dixon, Carl Thomas, and GarySortor, all working out of the Carrie Avenue Terminal, testi-
fied that a practice had grown up there of allowing drivers
to check in 5 minutes late, without losing their run by reason
of tardiness. On April 1, a notice was put up by management
stating that effective April 1 there would no longer be a 5-
minute grace period. Several employees (not including any of
the witnesses here) lost their routes.William Collins, the Carrie Avenue terminal manager, tes-tified that there really was no grace period, but that one of
his dispatchers, identified only as ``Vince,'' had adopted an
informal policy of granting a 5 minute grace period to someemployees. When Collins found out about it through com-plaints from other drivers, he ordered it stopped.There is no real credibility question on this issue. Indeed,the whole issue is vague and ill-defined in terms of showing
either that there was a practice that was changed, or that the
Company's motivation for change was influenced in any way
by the union campaign.8I cannot find on this issue that theGeneral Counsel has established a prima facie case for a vio-
lation of law; Wright Line, 251 NLRB 1083 (1980).D. Buttons and Caps IncidentsTommie Smith, a driver at the Seventh Street terminal, tes-tified that about 2 weeks before the election, he saw Donna
Meixner drive up to the terminal in her car. She went into
the dispatchers' office and asked an employee to bring some
boxes from her car in to the dispatch office. When the boxes
were opened, it could be seen that they contained white,
painters' style, caps with ``vote no'' printed in red letters on
them. Mike Wise and another employee named Columbus
Hamilton began to pass out the hats to drivers who were
standing around and urged the drivers to vote no. Donna
Meixner, according to Smith, joined in, asking the employeesto vote no against the Union.On May 7, Smith stated that, when he returned from hisroute, he saw Meixner passing out caps and telling employ-
ees not to vote for the Union.I found Smith to be a credible witness. His demeanor wasfirm and his manner was open and candid during his testi-
mony. Donna Meixner testified that she did not bring the
boxes to the terminal in her car. She said that she left the
boxes in the dispatch office, but that she did not participate
in passing out the hats, or in encouraging employees to vote
no.Terrance Strong, another employee, testified that he passedout hats; that he was opposed to the Union; and that he did
not see Meixner passing out hats or urging employees to vote
no. However, Smith identified Mike Wise and Columbus as
those employees he saw passing out hats, and that they were
joined by Donna Meixner in that activity. Smith did not
identify Strong as being present at that time.Meixner had, as I have found, interrogated KennethShields about the Union, and urged him to vote no. I find
this prior conduct is consistent with her feelings in this mat-
ter as shown in the distribution of the hats. I find that she
did participate in giving hats to employees, with the request
to vote no; that this activity placed employees in the position
of disclosing their preference for or against the Union by the
acceptance or rejection of the hats, R. L. White Co., 262NLRB 575 (1982); and I find this to be a violation of Sec-
tion 8(a)(1); Tappan Co., 254 NLRB 656 (1981).9E. William Collins' SurveillanceGary Sorter testified that about April 30, he returned to theCarrie Avenue terminal from his morning run and came into
the trailer where the drivers' room was located. He saw an
employee whose name was Rosie Dunn. She had a clipboard 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Dixon, Sorter, and Thomas were to go in by the front gate,Smith was to go around to the rear entrance. Smith did not encoun-
ter the same problems out at the back entrance.11Apparently, Strong did not attend the meeting.and was sitting at a table there in the drivers' room. As em-ployees came in the door, Dunn asked them if they were for
or against the Union. If they said they were against the
Union, she asked them to sign their names on a petition she
had attached the clipboard. Sorter said at least one employee,
a man named Tim, signed the paper while Sorter watched.As Sorter watched this, William Collins came out of hisoffice and walked over to where Dunn was sitting. She said
to him ``I've got those names'' and he took four or five
pages off the clipboard and went back into his office. He
came out a minute or so later with a manila folder under hisarm, and gave some pages back to Rosie Dunn.Willaim Collins denied that he had taken or received anyantiunion petition from Dunn. Collins said that on April 30,
Sorter may have seen him getting mail from Dunn, as it was
her responsibility to drive a shuttle back and forth between
the terminals and the public transportation office (in down-
town St. Louis). Sorter might have seen Dunn give mail to
Collins.Sorter's testimony about what Dunn was saying was notdenied. Dunn did not testify and there was no explanation of-
fered by Respondent for that. There was no explanation
about the clipboard sheets, which, it seems obvious, were not
``mail,'' and no explanation of the manila folder.Sorter's testimony is logical and credible, and is substan-tially not contradicted by Respondent's witnesses. I find that
the impression received by Sorter, that employees were being
solicited to sign an antiunion petitions, and that those signa-
tures were turned over to the terminal manager, was unlawful
surveillance of employees and a violation of Section 8(a)(1).
Hanes Hosiery, supra.F. Interference with Access to the TerminalOn May 8 the Company held a meeting for all employeesat the Seventh Street terminal to hear a talk by Regional
Vice President Robert Hach. The meeting was held at about
10 o'clock in the morning, a time when all employees would
be off their runs and free to attend.The Company was concerned about security. Meixner andBrad Hudson spent the meeting checking the attendees to
make sure there were no nonemployees present. The reasons
for this were not given, but this is what Meixner and Hudson
said they did, and what they were worried about. As a fur-
ther precaution, Meixner assigned Columbus Hamilton, an
employee with established antiunion credentials who didn't
need to hear Hach's speech, to stand watch at the main gate
to the terminal to see that no nonemployees attempted to
sneak in.After the meeting ended, four union adherents, GilbertDixon, Gary Sorter, Carl Thomas, and Tommie Smith left
the area where the meeting was held, went to Tommie
Smith's car, got out some union literature, and headed back
to the terminal to pass it out to other employees who had
been at the meeting.10At the gate going into the terminalthey were met by Columbus (Bo) Hamilton and Terrance
Strong. Hamilton stopped them and told them they could not
come in with the literature. When asked why, he replied
``Management says you can't come in here.'' There wassome more discussion, and when Thomas tried to go throughthe gate again, Hamilton told him that they would be
``locked up'' if they came through.So the union adherents stayed outside the gate and at-tempted to pass out the literature to those coming out the
gate.Hamilton testified that he was sent out to the gate byDonna Meixner to see that no one not employed by the
Company came into the terminal. He admitted that he told
Thomas and the others that they could not pass out their lit-
erature on the lot. He denied that he threatened to call the
police or have them arrested. He further denied that Meixner
had told him not to let employees with union literature into
the lot.Meixner testified that she asked Hamilton to go out andkeep nonemployees off the premises during the speech. She
denied that she told him to do anything else. Her testimony
was corroborated by Brad Hudson, who said that he was
present when Meixner sent Hamilton out to the gate.Terrance Strong testified that he became involved in thisincident almost by accident. He was going to get something
to eat,11saw Hamilton, and asked what he was doing. Ham-ilton told him, so he went and got something to eat, then
joined Hamilton at the gate. When Hamilton told the em-
ployees that they shouldn't pass out the union literature on
company property, Strong, who was also antiunion, agreed
with him.There is no dispute here that Hamilton was authorized andwas dispatched by Meixner to keep unauthorized persons off
the property during Hach's speech. There is no dispute, also,
that Hamilton barred the union adherents from coming back
onto the property, where they had just attended the company-
sponsored meeting, only because they were carrying union
literature.Even if, for the sake of argument, we conclude that Ham-ilton did not threaten Thomas and the others with arrest, or
try to intimidate them because of Strong's 6-foot 4-inch,
250-pound bulk, at no time during that confrontation did
Hamilton deny that he told Thomas that he was representing
management.As the General Counsel has correctly pointed out, an em-ployer is responsible for the conduct of its supervisors, and
for the conduct of nonsupervisory employees who have been
placed by management in strategic positions where employ-
ees could reasonably believe they speak on behalf of man-
agement. Roskin Bros., Inc., 274 NLRB 413 (1985), and B-P Custom Building Products, 251 NLRB 1337 (1980).Here, Hamilton was an agent, indeed, in this case, a guard,appointed to keep unauthorized people out. Employees could,
and did, quite reasonably believe that Hamilton had authority
to keep them out. Thus, I find that the Respondent is this
case is responsible for Hamilton's conduct and such conduct
is a further violation of Section 8(a)(1).III. REPORTONOBJECTIONS
On May 17 the Union filed with the Regional Director forRegion 14 objections to conduct by the Company alleged to
have influenced the results of the election held on May 10.
These objections were as follows: 19LAIDLAW TRANSIT12The remaining part of Objection 3, that Division Vice PresidentHach threatened employees with loss of jobs, was reflected in par.
4(I) of the complaint. At the hearing, the General Counsel moved
to delete this subparagraph. There was no objection and the motion
was allowed. No evidence was received on this issue, and I rec-
ommend that Objection 3 be dismissed in its entirety.13If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.14If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1. The Employer changed its policy as to extra workand the pay therefor after the filing of the petition for
election. In this regard the Employer eliminated a five
minute grace period; eliminated the practice of allowing
drivers to fuel their vehicles; and eliminated its practice
of paying employees for extra time worked.2. The Employer by and through its agents, rep-resentatives and supervisors interrogated employees and
polled employees as to their union sympathies and as
to how they would vote in their upcoming election.3. The Employer threatened closing and loss of em-ployment if the Union prevailed in the election; one
such threat having been made during an Employer-
sponsored meeting.4. The Employer allowed anti-union campaigning onEmployer property but denied union supporter the same
opportunity to post signs or notices or to distribute pro-
union materials.5. The Employer threatened employees with arrest inorder to enforce its rule prohibiting distribution of lit-
erature on the Employer's property.6. The Employer after the filing of the election peti-tion gave bar-b-ques for employees on the premises, a
practice which was not previously begun.On June 27, the Union filed a written request to withdrawthat portion of Objection 1 alleging that the Employer elimi-
nated the practice of paying drivers for extra time worked
and of allowing drivers to fuel their vehicles; that portion of
Objection 3 which alleged that the Employer threatened clos-
ing of facilities; and Objections 4 and 6 in their entirety. The
Regional Director approved these requests on June 28, 1991.On the same day, June 28, the Regional Director issueda report on objections in which he found that the objection-
able conduct alleged in the remaining portions of Objections
1 and 3,12and in Objections 2 and 5 substantially trackedallegations of unfair labor practices contained in the com-
plaint issued on June 27. The Regional Director found that
these objections raised substantial and material questions of
fact which could best be resolved by a hearing. He therefore
ordered that a hearing be held on these matters, and that this
case, Case 14±RC±11003, be consolidated with Case 14±
CA±21412 for purposes of the hearing.At the hearing, as I have noted above, I have found certainunfair practices covering the identical material contained in
Objections 2 and 5, and additional objectionable conduct
mentioned in parts A and B of the report on objections. I
have found that the conduct alleged as the remaining portion
of Objection 1 was not an unfair labor practice.On the basis of these findings, I find further that Objec-tions 2 and 5, and conduct set out in parts A and B of the
report on objections, have merit and I recommend that those
objections be sustained, and that the Board order a new elec-
tion at a time and place, and under such conditions as the
Board may see fit to impose.IV. THEREMEDY
Having found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease and
desist therefrom, and that it take certain affirmative action in
the form of posting a notice, designed to effectuate the poli-
cies of the Act.CONCLUSIONSOF
LAW1. The Respondent, Laidlaw Transit, Inc. is an employerwithin the meaning of Section 2(2), (6), and (7) of the Act.2. Miscellaneous Drivers, Helpers, Healthcare and PublicEmployees Local Union No. 610, affiliated with International
Brotherhood of Teamsters, AFL±CIO, is a labor organization
within the meaning of Section 2(5) of the Act.3. By interrogating its employees about their sentimentstoward the Union; by threatening its employees with dif-ferent and more onerous treatment; by giving employees the
impression that their sentiments for or against the Union
were under observation by Respondent; and by interference
with employees' legitimate union activities on Respondent's
premises, Respondent has violated Section 8(a)(1) of the Act.On the foregoing findings of fact, conclusions of law,under the provisions of Section 10(e) of the Act, and on the
entire record, I issue the following recommended13ORDERThe Respondent, Laidlaw Transit, Inc., St. Louis, Mis-souri, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Interrogating its employees about their union senti-ments; threatening its employees with more difficult working
conditions because of their union activities; giving the im-
pression that their sentiments toward the Union were under
surveillance and attempting to learn about those sentiments
by the passing out of hats with a written ``vote no.'' on
them; and preventing employees from entering the Respond-
ent's premises because they had union literature in their pos-
session.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its locations in St. Louis, Missouri, copies ofthe attached notice marked ``Appendix.''14Copies of the no-tice, on forms provided by the Regional Director for Region
14, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
by the Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(b) Sign and return to the Regional Director sufficient cop-ies of the notice for posting by Laidlaw Transit, Inc., if will-
ing, at all places where notices to employees are customarily
posted.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a hearing in which all parties has an opportunity togive evidence, it has been found that we violated the Na-tional Labor Relations Act in certain respects and we havebeen ordered to post this notice.WEWILLNOT
interrogate our employees about their unionsentiments.WEWILLNOT
threaten our employees with more difficultworking conditions because of their union activities.WEWILLNOT
give impression that our employees senti-ments about the Union are under our surveillance.WEWILLNOT
attempt to learn our employees sentimentsabout the Union by passing our ``vote no'' hats.WEWILLNOT
prevent our employees from entering on ourproperty because they are carrying union literature.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.LAIDLAWTRANSIT, INC.